Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-4, 7-9, 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Stabrawa (Pub. No. US 2020/0371700) in view of Raisch (Pub. No. US 2020/0250112) in view of Gokam (Pat. No. US 10,353,714).
Claim 1, Stabrawa teaches “a method comprising: receiving, by a processing device of a host system executing a nested container storage interface (CSI) driver, a first command from a workload to create a persistent volume ([0020] Thus, a request for primary memory made by an application executing on the client 130 may be sent over the interconnect 140, such as the network. The request may be sent to devices external to the client 130, such as the management server 120 and/or the memory appliances 110. In response to the request, the application that made the request may be allocated memory from memories of one or more memory appliances that are external to the client 130, instead of being allocated a portion of memory locally available inside the client 130 itself. [0035] driver [0051] Configuration parameters may include an indication of whether or not the region 214 may be persisted to the backing store 260, an indication of what logic and/or method may be used to persist the region 214 to the backing store 260, an identifier which may be used to locate persisted data related to the region 214, and/or any other parameters used to specify how the region 214 may behave or be treated.); converting ([0087] The application logic 314, the client logic 312, the allocation logic 412, and/or another logic may perform data translation on the data being read and/or written to the region 214.), by the nested CSI driver, the first command used by the workload to create the persistent volume to a second command used by the host system to increase a capacity of a previously generated persistent volume allocated to the workload; and transmitting the second command to an undercluster CSI driver of the host system, wherein the second command causes the undercluster CSI driver to increase the capacity of the previously generated persistent volume ([0101] The allocation logic 412 (i.e. nested CSI driver) may address region access logic requests to the region access logic 212 (i.e. undercluster CSI driver) included in one or more memory appliances. [0104] Upon receiving a request to resize the existing region 214, if the region 214 is being expanded, the region access logic 212 may allocate a portion of the memory 210 of the memory appliance 110. Allocating a portion of the memory 210 may include initializing the contents of the allocated memory. Alternatively, or in addition, the memory being allocated may be pre-initialized, such as by an operating system. Alternatively, or in addition, the memory being allocated may be partially pre-allocated, such as a free list including one or more portions of pre-allocated and/or pre-initialized memory. The size of the portion of the memory may be related to the size of the expanded region minus the size of the existing region 214. For example, the size of the portion of the memory may be the size of the expanded region minus the size of the existing region 214 rounded up to the nearest unit of allocation, such as a page, a huge page, a slab, and/or any other unit of allocation. The units of allocation may have respective predetermined sizes. The predetermined sizes may vary, such as based on an operating system being used by the client 130, the memory appliance 110, and/or the management server 120. Alternatively, or in addition, the size of the portion of the memory may be specified by the request to resize the existing region 214. Alternatively, or in addition, the request to resize the existing region 214 may specify an offset within the region 214 where the allocated portion may appear. For example, the request to resize the existing region 214 may be re-allocating a portion of the region 214 that was previously de-allocated by a different request to resize the same region 214. The region access logic 212 may assign the allocated portion to the region 214. The region access logic 212 may update the region metadata 215 to include references to the allocated portion of the memory 210. Examiner notes Stabrawa teaches the allocation logic and region access logic may be firmware [0286] and wherein Raisch teaches as evidence firmware may also be a device driver [0084] According to one embodiment of the data processing system, the system firmware may comprise an asynchronous input/output driver code for handling the input/output store instruction.)”.
Stabrawa further teaches utilizing allocation logic may further translate commands [0087].
However, Stabrawa may not explicitly teach details regarding converting.
Gokam teaches as evidence “converting, by the nested CSI driver, the first command…  to a second command ([Col. 5, Lines 9-21] During normal operation, when a given application 115 sends an I/O operation request to the multipath device driver 120, the core multipath device driver module 140 will select an I/O path for the I/O operation request, and send the I/O operation request to the appropriate instance of the storage interface driver 150. The storage interface driver 150 converts the I/O operation request into one or more appropriate I/O command for the target storage device 192. The storage interface driver 150 sends the I/O commands to a target instance of the I/O adapter device driver 160, and the I/O adapter device driver 160 transmits the I/O operation request to an appropriate port of the data storage system 190 via one of the physical I/O adapters 170.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Gokam with the teachings of Stabrawa, Raisch  in order to evidence commands may be converted between different logic systems. The motivation for applying Gokam teaching with Stabrawa, Raisch  teaching is to provide a system that allows for communication across different systems. Stabrawa, Raisch, Gokam  are analogous art directed towards processing memory based commands. Together Stabrawa, Raisch, Gokam  teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Gokam  with the teachings of Stabrawa, Raisch by known methods and gained expected results. 
Claim 2, the combination teaches the claim, wherein Stabrawa teaches “the method of claim 1, further comprising: receiving a third command from the workload to delete the persistent volume; converting the third command used by the workload to delete the persistent volume to a fourth command used by the host system to decrease the capacity of the previously generated persistent volume allocated to the workload; and transmitting the fourth command to the undercluster CSI driver of the host system, wherein the fourth command causes the undercluster CSI driver to decrease the capacity of the previously generated persistent volume ([0110] Upon receiving a request to destroy the region 214, the region access logic 212 may de-allocate the portion of the memory included in the memory appliance 110 for the region 214. De-allocating may include listing the de-allocated portions on the free list. Alternatively, or in addition, the region access logic 212 may delete any persisted data related to the region 214 included in the backing store 260. The region access logic 212 may respond to the request to destroy the region 214 with a response message. The response message may include the identifier associated with the region 214 and/or a status, indicating whether the operation was successful.)”.
Claim 3, the combination teaches the claim, wherein Stabrawa teaches “the method of claim 1, further comprising: updating, by the nested CSI driver, the capacity of the previously generated persistent volume that is available for use by the workload ([0101] Alternatively, or in addition, the size of the portion of the memory may be specified by the request to resize the existing region 214. Alternatively, or in addition, the request to resize the existing region 214 may specify an offset within the region 214 where the allocated portion may appear. For example, the request to resize the existing region 214 may be re-allocating a portion of the region 214 that was previously de-allocated by a different request to resize the same region 214. The region access logic 212 may assign the allocated portion to the region 214. The region access logic 212 may update the region metadata 215 to include references to the allocated portion of the memory 210.)”.
Claim 4, the combination teaches the claim, wherein Stabrawa teaches “the method of claim 3, further comprising: providing an indication to the workload that the updated capacity of the previously generated persistent volume is available for use by the workload ([0078] The client logic 312, the allocation logic 412, and/or another logic may perform operations that communicate information to the observer logic 218 about a set of one or more memory access operations that were requested or that are to be requested by the client logic 312, the allocation logic 412, and/or another logic. For example, the client logic 312, the allocation logic 412, and/or another logic may transmit a notification message via the communication interface 330 of the client 130 and/or the communication interface 430 of the management server 120. The observer logic 218 may receive the notification message via the communication interface 230 of the memory appliance 110. The notification message may precede or follow the set of memory access operations requested by the client logic 312 and/or the allocation logic 412. The notification message may identify attributes of the set of memory access operations.).
Claim 7, the combination teaches the claim, wherein Stabrawa teaches “the method of claim 1, wherein the second command comprises an amount to increase the capacity of the previously generated persistent volume ([0066] During operation of the external memory system, the region access logic 212 may provide the client 130 and/or management server 120 with client-side memory access to the region 214. Alternatively, or in addition, the region access logic 212 may provide other memory appliances with client-side memory access to the region 214. Client-side memory access may include a memory access operation. A memory access operation may include, for example, a read memory operation or a write memory operation. The memory access operation may be performed by the memory appliance 110 in response to receiving a request from the client 130 and/or management server 120 at the communication interface 230 of the memory appliance 110. The request may include, for example, a starting memory offset, a size of memory allocation, a starting memory location, a number of units of memory to access, or any other attribute relating to the requested memory access operation.).
Claim 8, “a system comprising: a memory; and a processing device, operatively coupled to the memory, to: allocate a persistent volume to an execution environment executing a workload; receive, by an undercluster container storage interface (CSI) driver from a nested CSI driver executed within the execution environment, a first command to modify a capacity of the persistent volume allocated to the workload; and transmit, to a volume management component, a second command to modify the capacity of the persistent volume in view of the first command, wherein the second command causes the volume management component to modify the capacity of the persistent volume” is similar to claim 1 and therefore rejected with the same references and citations.
Claim 9, the combination teaches the claim, wherein Stabrawa teaches “the system of claim 8, wherein the nested CSI driver updates the capacity of the persistent volume allocated to the execution environment in response to the capacity of the persistent volume being modified ([0101] The allocation logic 412 (i.e. nested CSI driver) may address region access logic requests to the region access logic 212 (i.e. undercluster CSI driver) included in one or more memory appliances. [0104] Upon receiving a request to resize the existing region 214, if the region 214 is being expanded, the region access logic 212 may allocate a portion of the memory 210 of the memory appliance 110. Allocating a portion of the memory 210 may include initializing the contents of the allocated memory. Alternatively, or in addition, the memory being allocated may be pre-initialized, such as by an operating system. Alternatively, or in addition, the memory being allocated may be partially pre-allocated, such as a free list including one or more portions of pre-allocated and/or pre-initialized memory. The size of the portion of the memory may be related to the size of the expanded region minus the size of the existing region 214. For example, the size of the portion of the memory may be the size of the expanded region minus the size of the existing region 214 rounded up to the nearest unit of allocation, such as a page, a huge page, a slab, and/or any other unit of allocation. The units of allocation may have respective predetermined sizes. The predetermined sizes may vary, such as based on an operating system being used by the client 130, the memory appliance 110, and/or the management server 120. Alternatively, or in addition, the size of the portion of the memory may be specified by the request to resize the existing region 214. Alternatively, or in addition, the request to resize the existing region 214 may specify an offset within the region 214 where the allocated portion may appear. For example, the request to resize the existing region 214 may be re-allocating a portion of the region 214 that was previously de-allocated by a different request to resize the same region 214. The region access logic 212 may assign the allocated portion to the region 214. The region access logic 212 may update the region metadata 215 to include references to the allocated portion of the memory 210.)”.
Claim 11, the combination teaches the claim, wherein Gokam teaches “the system of claim 8, wherein the volume management component comprises a network storage driver ([Col. 5, Lines 9-21] During normal operation, when a given application 115 sends an I/O operation request to the multipath device driver 120, the core multipath device driver module 140 will select an I/O path for the I/O operation request, and send the I/O operation request to the appropriate instance of the storage interface driver 150. The storage interface driver 150 converts the I/O operation request into one or more appropriate I/O command for the target storage device 192. The storage interface driver 150 sends the I/O commands to a target instance of the I/O adapter device driver 160, and the I/O adapter device driver 160 transmits the I/O operation request to an appropriate port of the data storage system 190 via one of the physical I/O adapters 170.)”.
Claim 12, the combination teaches the claim, wherein Stabrawa teaches “the system of claim 8, wherein the first command to modify the capacity is received from the nested CSI driver in response to the workload providing a third command to create a second persistent volume ([0171] Determining how to structure the external memory allocation may include determining whether to resize the existing regions referenced by the external memory allocation, whether to create additional regions, and/or whether to replace existing regions with new regions. The allocation logic 412 may resize the existing regions referenced by the external memory allocation, create additional regions, and/or replace existing regions with new regions using the methods described throughout this disclosure.).
Claim 13, the combination teaches the claim, wherein Stabrawa teaches “the system of claim 12, wherein the nested CSI driver converts the third command into the first command to modify the capacity of the persistent volume, and wherein the second command comprises a command to increase the capacity of the persistent volume ([0162] The allocation logic 412 may create additional regions by sending a request to create a region to the region access logic 212 of the memory appliances selected to include the additional regions. Alternatively, or in addition, the allocation logic 412 may resize existing regions by sending a request to resize an existing region to the region access logic 212 of the memory appliances including the existing regions. Alternatively, or in addition, the allocation logic 412 may destroy existing regions by sending a request to destroy a region to the region access logic 212 of the memory appliances including the existing regions.)”. 
Claim 14, the combination teaches the claim, wherein Stabrawa teaches “the system of claim 8, wherein the first command to modify the capacity is received from the nested CSI driver in response to the workload providing a third command to delete the persistent volume ([0162] The allocation logic 412 may create additional regions by sending a request to create a region to the region access logic 212 of the memory appliances selected to include the additional regions. Alternatively, or in addition, the allocation logic 412 may resize existing regions by sending a request to resize an existing region to the region access logic 212 of the memory appliances including the existing regions. Alternatively, or in addition, the allocation logic 412 may destroy existing regions by sending a request to destroy a region to the region access logic 212 of the memory appliances including the existing regions.)”.
Claim 15, the combination teaches the claim, wherein Stabrawa teaches “the system of claim 14, wherein the nested CSI driver converts the third command into the first command to modify the capacity of the persistent volume, and wherein the second command comprises a command to increase the capacity of the persistent volume ([0162] The allocation logic 412 may create additional regions by sending a request to create a region to the region access logic 212 of the memory appliances selected to include the additional regions. Alternatively, or in addition, the allocation logic 412 may resize existing regions by sending a request to resize an existing region to the region access logic 212 of the memory appliances including the existing regions. Alternatively, or in addition, the allocation logic 412 may destroy existing regions by sending a request to destroy a region to the region access logic 212 of the memory appliances including the existing regions.).
Claim 16, “a non-transitory computer-readable storage medium including instructions that, when executed by a processing device of a host system, cause the processing device to: generate, by the processing device of the host system, an execution environment for execution of a workload, wherein the execution environment comprises a nested container storage interface (CSI) driver that converts a first command received from the workload to a second command used by the host system; and allocate a persistent volume on the host system to the execution environment, wherein a capacity of the persistent volume is modified in view of the second command used by the host system” is similar to claim 1 and therefore rejected with the same references and citations.
Claim 17, the combination teaches the claim, wherein Stabrawa teaches “the non-transitory computer-readable storage medium of claim 16, wherein the first command comprises a command to create a persistent volume for the workload and the second command comprises a command to increase the capacity of the persistent volume ([0104] Upon receiving a request to resize the existing region 214, if the region 214 is being expanded, the region access logic 212 may allocate a portion of the memory 210 of the memory appliance 110. Allocating a portion of the memory 210 may include initializing the contents of the allocated memory. Alternatively, or in addition, the memory being allocated may be pre-initialized, such as by an operating system. Alternatively, or in addition, the memory being allocated may be partially pre-allocated, such as a free list including one or more portions of pre-allocated and/or pre-initialized memory. The size of the portion of the memory may be related to the size of the expanded region minus the size of the existing region 214. For example, the size of the portion of the memory may be the size of the expanded region minus the size of the existing region 214 rounded up to the nearest unit of allocation, such as a page, a huge page, a slab, and/or any other unit of allocation. The units of allocation may have respective predetermined sizes. The predetermined sizes may vary, such as based on an operating system being used by the client 130, the memory appliance 110, and/or the management server 120.)”.
Claim 18, the combination teaches the claim, wherein Stabrawa teaches “the non-transitory computer-readable storage medium of claim 16, wherein the first command comprises a command to delete a persistent volume for the workload and the second command comprises a command to decrease the capacity of the persistent volume ([0160] In a third example, the allocation logic 412 may determine to structure the external memory allocation using one or more logical relationships, such as striping with parity, between multiple regions on multiple memory appliances. Determining how to structure the resized external memory allocation may include determining whether to resize the existing regions referenced by the external memory allocation, whether to create additional regions, and/or whether to replace existing regions with new regions.)”.
Claims 5, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Stabrawa in view of Raisch in view of Gokam in further view of Vembu (Pub. No. US 2018/0218530)
Claim 5, the combination may not explicitly teach the claim.
Vembu teaches “the method of claim 1, wherein the workload and the nested CSI driver are executed within a virtual machine ([0125] The applications/driver can submit work from a VM 1501-1502 by composing the workload command buffers 1506-1507 in the VM's memory and then writing doorbell registers 1570 in memory to trigger execution.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Vembu with the teachings of Stabrawa, Raisch, Gokam  in order to evidence additional design choice. The motivation for applying Vembu teaching with Stabrawa, Raisch, Gokam  teaching is to provide a system that allows for communication across different systems. Stabrawa, Raisch, Gokam, Vembu  are analogous art directed towards virtual environments. Together Stabrawa, Raisch, Gokam, Vembu    teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Vembu  with the teachings of Stabrawa, Raisch, Gokam by known methods and gained expected results. 
Claim 6, the combination may not explicitly teach the claim.
Vembu teaches “the method of claim 1, wherein the workload and the nested CSI driver are executed within a container ([0125] The applications/driver can submit work from a VM 1501-1502 by composing the workload command buffers 1506-1507 in the VM's memory and then writing doorbell registers 1570 in memory to trigger execution.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Vembu with the teachings of Stabrawa, Raisch, Gokam  in order to evidence additional design choice. The motivation for applying Vembu teaching with Stabrawa, Raisch, Gokam  teaching is to provide a system that allows for communication across different systems. Stabrawa, Raisch, Gokam, Vembu  are analogous art directed towards virtual environments. Together Stabrawa, Raisch, Gokam, Vembu    teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Vembu  with the teachings of Stabrawa, Raisch, Gokam by known methods and gained expected results. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Stabrawa in view of Raisch in view of Gokam in further view of Fu (Pub. No. US 2021/0240621)
Claim 10, the combination may not explicitly teach the claim.
Fu teaches “the system of claim 8, wherein the volume management component comprises a logical volume manager ([0074] Other components 108 of the host system 102 may include one or more other layers of software used in connection with communicating the IO operation from the host system to the data storage system 120 such as, for example, Fibre Channel (FC) or SCSI drivers, a logical volume manager (LVM), or the like.).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Fu with the teachings of Stabrawa, Raisch, Gokam  in order to evidence additional design choice. The motivation for applying Fu teaching with Stabrawa, Raisch, Gokam  teaching is to provide a system that allows for communication across different systems. Stabrawa, Raisch, Gokam, Fu are analogous art directed towards virtual environments. Together Stabrawa, Raisch, Gokam, Fu teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Fu with the teachings of Stabrawa, Raisch, Gokam by known methods and gained expected results. 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Stabrawa in view of Raisch in view of Gokam in further view of Nikaido (Pub. No. US 2018/0018129)
Claim 19, the combination may not explicitly teach the claim.
Nikaido teaches “the non-transitory computer-readable storage medium of claim 16, wherein to generate the execution environment for the execution of the workload, the processing device to: provide, to the nested CSI driver, one or more specifications associated with modifying the capacity of the persistent volume, wherein the one or more specifications are used by the nested CSI driver to convert the first command to the second command ([0045] Since one VM 603 can read/write data in one volume 210, performance information has a unit that is a combination of a storage device 104 and a volume 210. In order to reflect an increase or decrease in the number of volumes 210 into management of objects for which performance information should be acquired, a protocol converter 108 which converts a protocol for a network 107 (or the computer for business purposes 103) to a protocol for storage devices 104 and vice versa may transfer a request to generate or delete a volume to the manager 101. In a system in which the protocol converter is unnecessary or a system in which the protocol converter 108 is incorporated in each storage device 104, each storage device 104 may transfer a request to generate or delete a volume to the manager 101.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Nikaido with the teachings of Stabrawa, Raisch, Gokam  in order to enable cross communication. The motivation for applying Nikaido teaching with Stabrawa, Raisch, Gokam  teaching is to provide a system that allows for communication across different systems. Stabrawa, Raisch, Gokam, Nikaido are analogous art directed towards virtual environments. Together Stabrawa, Raisch, Gokam, Nikaido teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Nikaido with the teachings of Stabrawa, Raisch, Gokam by known methods and gained expected results. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Stabrawa in view of Raisch in view of Gokam in further view of Mcclure (Pub. No. US 2019/0370182)
Claim 20, the combination may not explicitly teach the claim.
Mcclure teaches “the non-transitory computer-readable storage medium of claim 16, wherein to allocate the persistent volume on the host system to the execution environment, the processing device to: annotate the persistent volume with a reference to the execution environment, wherein the nested CSI driver is to expose the persistent volume to the execution environment in view of the reference ([0034] At step 208, controller 134 determines whether mapping module 136 returns a location identifier or VM code 130. If mapping module 136 returns a physical location, then method 200 proceeds to step 210. If mapping module 136 returns VM code 130, then method 200 proceeds to step 214. It should be noted that mapping module may return a logical location identifier rather than a physical location identifier so as to increase security of storage 114 by adding another layer of misdirection as to the organization of data within storage 114. If a logical location identifier is determined to have been returned at step 208, method 200 may proceed back to step 206 to perform another translation on the returned logical location identifier.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Mcclure with the teachings of Stabrawa, Raisch, Gokam  in order to enable cross communication. The motivation for applying Mcclure teaching with Stabrawa, Raisch, Gokam  teaching is to provide a system that allows for communication across different systems. Stabrawa, Raisch, Gokam, Mcclure are analogous art directed towards virtual environments. Together Stabrawa, Raisch, Gokam, Mcclure teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Mcclure with the teachings of Stabrawa, Raisch, Gokam by known methods and gained expected results. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYNUEL S AQUINO whose telephone number is (571)272-7478. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WYNUEL S AQUINO/Primary Examiner, Art Unit 2199